 Case 3:18-cv-01258-JPG Document 29 Filed 07/07/20 Page 1 of 3 Page ID #117




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

DEVIN WADE, Jr.,                                  )
                                                  )
                               Plaintiff,         )
                                                  )
vs.                                               )     Case No. 18-cv-01258-JPG
                                                  )
VINCE ANDERSON,                                   )
JOHN DOE, and                                     )
CHIEF OF POLICE OF                                )
EAST SAINT LOUIS POLICE DEPT.,                    )
                                                  )
                               Defendants.        )

                             MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiff Devin Wade, Jr., filed this action pursuant to 42 U.S.C. § 1983 on June 12, 2018,

for alleged violations of his constitutional rights during his arrest in East Saint Louis, Illinois, on

August 30, 2017. (Doc. 1). On September 2, 2018, the case was dismissed when Plaintiff did not

provide a complete application for leave to proceed in forma pauperis (“IFP”) after being given

several opportunities to do so. (Docs. 7 and 8). However, Plaintiff filed a Motion to Reconsider,

which the Court granted on September 26, 2019, and the case was reopened. (Docs. 9 and 10).

Plaintiff was granted leave to proceed IFP and ordered to pay an initial partial filing fee of $15.33

in an Order dated December 5, 2019. (Doc. 13). Two claims also survived preliminary review

under 28 U.S.C. § 1915A on December 12, 2019. (Doc. 14).

       To date, Plaintiff has not paid his initial partial filing fee for this action. In a Scheduling

and Discovery Order entered April 1, 2020, he was ordered to pay the full $15.33 initial partial

filing fee on or before June 1, 2020. He missed the deadline and did not request an extension.




                                                  1
 Case 3:18-cv-01258-JPG Document 29 Filed 07/07/20 Page 2 of 3 Page ID #118




        In addition, Plaintiff has not updated his address. The Court repeatedly reminded Plaintiff

of his ongoing obligation to inform the Court of any address changes. (See Docs. 2, 6, and 14).

He was warned that failure to do so would result in dismissal of this action for failure to comply

with a court order and/or failure to prosecute his claims. (Id.) (citing FED. R. CIV. P. 41(b)).

Nevertheless, several documents have been returned undeliverable, including a Scheduling and

Discovery Order (Doc. 24) and Order to Show Cause (Doc. 26).

        On April 17, 2020 and June 17, 2020, Plaintiff was ordered to show cause why this case

should not be dismissed based on his failure to prosecute his claims and/or comply with court

orders. (Docs. 26 and 28). Plaintiff was given until July 1, 2020, to respond to the second show

cause order. (Doc. 28). He responded to neither one, and a week has now passed since the final

response deadline expired.

        The Court finds that Plaintiff has failed to prosecute his claims. He has also failed to

comply with numerous Court Orders, including the Orders entered at Docs. 2, 6, 14, 24, 26, and

28. Accordingly, this action shall be dismissed with prejudice pursuant to Rule 41(b) of the Federal

Rules of Civil Procedure. See FED. R. CIV. P. 41(b); Lucien v. Brewer, 9 F.3d 26, 28 (7th Cir.

1993) (stating dismissal is a “feeble sanction” if it is without prejudice; “Rule 41(b) states the

general principle that failure to prosecute a case should be punished by dismissal of the case with

prejudice.”).

                                              Disposition

        IT IS ORDERED that this action is DISMISSED with prejudice, based on Plaintiff’s

failure to comply with Court Orders (Docs. 2, 6, 14, 24, 26, and 28), his failure to prosecute his

claims, and his failure to pay any portion of his initial partial filing fee for this action. See FED. R.




                                                   2
 Case 3:18-cv-01258-JPG Document 29 Filed 07/07/20 Page 3 of 3 Page ID #119




CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d

466 (7th Cir. 1994). This dismissal does not count as a “strike” under 28 U.S.C. § 1915(g).

       IT IS ORDERED that Plaintiff’s obligation to pay the filing fee for this action was

incurred at the time the action was filed, regardless of subsequent developments in the case.

Accordingly, the filing fee of $350.00 remains due and payable. See 28 U.S.C. § 1915(b)(1);

Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: July 7, 2020
                                                           s/J. Phil Gilbert
                                                           J. PHIL GILBERT
                                                           United States District Judge




                                                3
